Citation Nr: 0702091	
Decision Date: 01/24/07    Archive Date: 01/31/07	

DOCKET NO.  04-16 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel 


INTRODUCTION

The veteran had active military duty from October 1967 to 
July 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  Following the veteran's 
testimony via video conference hearing before the undersigned 
in June 2004, the Board remanded this appeal on October 2004 
for additional evidentiary development.  In accordance with 
that remand, the RO provided the veteran with proper VCAA 
notice, obtained all of the veteran's earliest treatment 
records with VA facilities in Des Moines, Iowa, commencing in 
1970, and obtained private treatment records.  All 
development requested on remand was completed.  
Stegall v. West, 11 Vet. App. 268 (1998).  The case is now 
ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  A clear preponderance of the evidence of record is 
against a finding that the veteran incurred or aggravated 
right knee disability at any time during service, and is 
against a finding that right knee disability was caused or 
aggravated by the veteran's service-connected left knee 
disability; the veteran's left knee disability is shown by 
the competent clinical evidence of record to be the result of 
post-service injuries entirely unrelated to service and the 
effects of degenerative arthritis in the natural aging 
process.




CONCLUSION OF LAW

A right knee disability was not incurred or aggravated in 
active military service, and was not caused or aggravated by 
the veteran's service-connected left knee disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309, 
3.310 (2005); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation is applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

A principal purpose of the Board's earlier October 2004 
remand was to ensure that the veteran was provided proper 
formal VCAA notice.  This was accomplished in October 2004, 
at which time the veteran was notified of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised to submit any relevant evidence in his 
possession.  The service medical records were collected for 
review, all records of the veteran's treatment with VA were 
collected for review, and the veteran was provided a VA 
examination with claims folder review with a specific request 
for opinions consistent with VCAA at 38 U.S.C.A. 
§ 5103A(d)(2), and that examination is adequate for rating 
purposes.  Private medical treatment records were also 
collected for review.  All known available evidence relevant 
to the claim pending on appeal has been collected for review 
and the veteran does not argue nor does the evidence on file 
suggest that there remains any additional outstanding records 
which have not been collected.  VCAA is thus satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for arthritis which is shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  The US Court of Appeals 
for Veterans Claims (Court) has also held that where a 
service-connected disability aggravates (permanently 
increases in severity beyond ordinary progress) a nonservice-
connected disability, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to such aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

For the showing of chronic disease in service, there is 
required a combination of manifestation sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Facts:  The service medical records clearly document that the 
veteran injured his left knee during service in September 
1969.  Treated initially with a cylinder cast, in October 
1969, he was provided a left medial meniscectomy, but the 
knee remained unstable in weight bearing in the flexed 
position.  The veteran was again admitted to a service 
hospital and provided complete examination, and everything 
was within normal limits with the exception of the left knee, 
which had no swelling and full range of motion, but there was 
10 degrees of laxity noted to valgus and varus stress.  A 
Medical Evaluation Board recommended his separation due to 
left knee instability, and the veteran was subsequently 
separated from service on this basis.  The service medical 
records contain no documentation of any complaint, finding, 
or treatment for right knee injury or disability.  There are 
significant service medical records on file with respect to 
the veteran's initial left knee injury when falling from a 
ladder, and these records are entirely silent for any 
complaints, findings, treatment or diagnosis for any 
coincident right knee injury or symptoms at that time.  

The veteran filed a claim for VA disability compensation for 
instability of his left knee in the month following service 
separation.  There was no complaint of or claim for any form 
of right knee disability at that time.  Service connection 
was subsequently granted for the veteran's postoperative left 
knee effective from the date of service separation.  

The veteran was examined by VA in April 1971, less than one 
year after service separation.  The report of examination 
clearly states that the veteran had no other complaints 
except for the residuals of a left knee injury.  Examination 
revealed that the left knee had minimal crepitation and 
minimal lateral instability with full range of motion.  The 
right knee was noted to be "normal."  X-ray studies taken of 
both knees noted that the right knee was normal with no 
identifiable abnormalities.  The service-connected left knee 
had mild hypertrophic arthritis.

The earliest records of the veteran's VA outpatient 
treatment, collected pursuant to the Board's remand, reflect 
no complaints, findings or treatment for the veteran's right 
knee, at any time from 1971 through 1979.  In October 1979, 
the veteran did complain about his service-connected left 
knee, which had long been evaluated as 10 percent disabling, 
and upon examination, the left knee had full range of motion, 
no crepitus, no swelling or effusion, no point tenderness and 
only a questionable positive drawer sign.  The assessment was 
rule out laxity of left knee joint ligaments.  

In June 1989, 19 years after service separation, the veteran 
was provided a VA orthopedic examination.  His history of 
service injury and post-service symptoms was discussed.  The 
service-connected left knee showed full extension but could 
only be flexed to 90 degrees, and there was crepitation on 
both active and passive motion of the knee joint, and the 
assessment was increasing weakness and instability.  At this 
time, there were no complaints and no findings with respect 
to the veteran's right knee.  

Three months later in September 1989, 19 years after service 
separation, a VA outpatient treatment record documents the 
veteran's first complaint of bilateral knee pain.  There was 
full range of motion of both knees, but both knees were 
painful.

One year later in September 1990, the veteran presented for 
treatment of a significant right knee J-shaped laceration 
which was three inches by three inches "down to patella."  
The knee was sutured, treated, and dressed, and later follow-
up treatment records noted that the wound was healing well 
and sutures were removed.  

Records subsequently show that the veteran underwent a total 
left knee replacement on April 1, 2003 and a total right knee 
replacement on April 10, 2003.  There are considerable 
records thereafter demonstrating ongoing care and treatment.  

In February 2004, the veteran was provided a VA examination 
with review of the claims folder and request for opinions.  
The multi-page report of examination documents a thorough 
review of the claims folder, and an examination for current 
findings for each knee.  This physician wrote that the 
veteran's right knee disability leading to total joint 
replacement surgery was likely due to the combined effects of 
degenerative joint disease and the aging process, and was not 
likely due to his earlier left knee disability and surgery.  
He further wrote that it was his experience that when there 
was an injury to one knee, as in the veteran's left side, 
this oftentimes led to reduced activity and did not increase 
the load on the contralateral knee.  

In his May 2004 substantive appeal, the veteran wrote that "I 
did not play any sports because I needed my legs for work."  

In June 2004, the veteran testified at a personal hearing 
before the undersigned.  At this time, the veteran argued 
both that he had actually injured his right knee during 
service contemporaneously with his service-connected left 
knee injury, and also that his service-connected left knee 
disability caused or contributed to overuse injury and 
arthritis of his right knee.  He reported that at the time 
that he fell and injured his left knee during service, he 
also injured his right knee.  He said that when he injured 
his left knee during service the right leg swelled and they 
gave him medicine for that.  He said a service physician told 
him that his right knee was swollen and sprained.  He said 
that at the time he was separated from service, it was his 
understanding that the Medical Evaluation Board was 
separating him for disability of both his right and left 
knees.  He testified that ten years after he separated from 
service, while walking down a hill, his left leg gave out, 
and his right knee popped and was hurt, and he sought 
treatment for this at the Lutheran Hospital in Des Moines, 
Iowa.  He said they just gave him medicine and he was on 
light duty for a week, and he went back to work and 
everything continued as usual.  He argued that this injury in 
1980 to his right knee was causally attributable to service-
connected left knee weakness.  When asked whether any doctor 
had ever told him that his right knee disability may have 
been incurred in service or caused secondary to his service-
connected left knee, the veteran reported, "not in the last 
15 years...."  He testified that in the first month after 
service separation he sought treatment with VA with 
complaints of his right knee and that he was provided 
medicine for swelling.  He said that when his left leg would 
give out he would stress his right knee and it would swell 
and that within the first year after service separation "they 
started drawing fluid out of my right knee" at the Des Moines 
VA Medical Center.  

Finally, during development conducted on remand, private 
medical records of the veteran's treatment at the Iowa 
Lutheran Hospital were collected.  These records, dated in 
September 1980, ten years after service separation, note that 
the veteran was playing football some ten days earlier, and 
that he suffered a varus external rotation and strain of the 
knee followed by a pop, severe pain and swelling.  His 
earlier torn medial meniscus of the left knee during service 
was noted and it was also recorded that there was "no other 
past history of significance."  The preoperative diagnosis 
was internal derangement of the right knee.  An arthroscopy 
of the injured right knee was performed, and it was 
discovered that there was a tear at the femoral origin or 
attachment of the anterior cruciate ligament, and a traumatic 
chondromalacia medial femoral condyle.  There was extensive 
flaking and loose fibers off the femoral attachment of the 
right cruciate ligament.  The infrapatellar fat pad was 
partially excised, and debris in the joint was removed.  The 
area of the traumatic chondromalacia of the medial femoral 
condyle was trimmed.  

Analysis:  A clear preponderance of the evidence on file is 
against the veteran's claim that he incurred any form of 
right knee disability during active military service, and is 
also against the veteran's claim that right knee disability 
is secondary to or aggravated by his service-connected left 
knee disability.  

The service medical records clearly document the veteran's 
service-connected left knee injury and surgery, and his 
referral to a Medical Evaluation Board and separation from 
service as a result.  However, these records nowhere contain 
any complaint by the veteran or clinical finding by medical 
personnel of any associated right knee injury, disability, 
swelling or complaint of pain at any time.  Contrary to the 
veteran's testimony at the personal hearing, there was 
certainly no finding during service that the veteran's right 
knee was "swollen and sprained," nor was he provided medicine 
for the right knee.  Contrary to the veteran's testimony at 
the hearing, the service Medical Evaluation Board 
documentation on file clearly records that he was separated 
solely for left knee instability; there was no finding of any 
kind with respect to the veteran's right knee.

Contrary to the veteran's testimony at the hearing, the 
earliest records of the veteran's treatment with VA as an 
outpatient commencing in 1971, shortly after service 
separation does not document any complaints or findings with 
respect to the veteran's right knee.  There were no reported 
findings of right knee swelling or any medicine provided him 
therefor.  Additionally, these records certainly do not 
document that VA drew fluid out of the veteran's right knee 
in the first year following service separation, or indeed for 
many years thereafter, if ever.  There is certainly no 
evidence of left knee arthritis within one year after service 
separation.  

During the hearing, the veteran reported that some ten years 
after service while he was "walking down a hill," his left 
leg gave out and his right knee "popped" and he was taken for 
treatment to Lutheran Hospital in Des Moines and he was just 
given some medicine and placed on light duty for a week.  The 
actual treatment records from the Iowa Lutheran Hospital in 
Des Moines from September 1980, collected most recently, 
document that the veteran injured his right knee playing 
football with a varus external rotation and strain to the 
knee followed by a "pop," severe pain and swelling.  The 
veteran was not provided with medication solely as he 
reported, but was provided an arthroscopic surgery where it 
was discovered that he had incurred a tear of his anterior 
cruciate ligament with traumatic chondromalacia medial 
femoral condyle and this was treated surgically.  

There is a compete absence of any objective clinical evidence 
which in any way shows or demonstrates that the veteran 
injured his right knee at any time during service, including 
at the time of his well-documented left knee injury.  
Although he was initially provided a 50 percent evaluation 
for that service-connected left knee, that evaluation was 
reduced to 10 percent, reflective of not more than mild 
disability, and remained at that evaluation for many years 
after service separation.  There are no records indicating 
that the veteran sought or required treatment for right knee 
problems, attributable to his left knee or otherwise, for 
many years after service separation.  

Indeed, X-ray studies and VA examination performed 
immediately after service noted that the right knee was 
entirely normal.  Nineteen years after service separation in 
June 1989, the veteran was provided VA examination for his 
service-connected left knee, and he made no complaint of any 
kind with respect to his right knee at that time, nor was 
there any finding made with respect to his right knee.  

The veteran is shown by the objective evidence on file to 
have sustained a tear of his right knee anterior cruciate 
ligament in September 1980, over 10 years after he was 
separated from service, while playing football.  There is no 
objective evidence that this acute right knee injury was in 
any way causally related to the veteran's service-connected 
left knee (which was itself apparently not disabled 
sufficiently to prohibit him from playing football).  

Ten years later in September 1990, the veteran is again shown 
to have sustained a traumatic injury to his right knee in a 
motor vehicle accident resulting in a deep laceration "down 
to patella."  

A VA examination conducted in February 2004, with a review of 
the claims folder, but without access to the September 1980 
treatment records revealing the veteran's torn right knee 
anterior cruciate ligament, resulted in a finding by the VA 
physician that the veteran's right knee disability was not 
causally related to his service-connected left knee 
disability.  The physician found that it was more likely than 
not that the veteran's right knee disability was attributable 
to the combined effects of degenerative arthritis and the 
aging process.  The veteran has submitted no competent 
clinical evidence or opinion which in any way supports his 
claim that he actually injured his right knee at any time 
during service, or that his right knee disability was caused 
or aggravated as a result of the disabling features of his 
service-connected left knee.  The veteran is not himself 
shown to have the requisite medial training to offer his own 
competent clinical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

The evidence on file clearly demonstrates that the veteran's 
right knee problems are entirely unrelated to his service-
connected left knee.  That left knee was only mildly 
disabling in the years following service separation and there 
is no record during those years demonstrating significant 
left knee pathology sufficient to have resulted in 
significant altered body mechanics or gait to the point which 
might have reasonably led to a gradually increasing 
disability or symptoms of the veteran's right knee.  Instead, 
the veteran is clearly shown to have suffered an intercurrent 
injury to his right knee, 10 years after service, while 
playing football which required arthroscopic surgical repair 
of a torn anterior cruciate ligament.  The veteran later 
traumatized that right knee in a motor vehicle accident in 
1990.  These intercurrent injuries are shown to be entirely 
unrelated to service, and entirely unrelated to the veteran's 
service-connected left knee disability.  The fact that the 
veteran eventually underwent both total right and left knee 
replacements, ten days apart, in 2003, in no way 
demonstrates, given the facts presented in this case, that 
the veteran's service-connected left knee played any part in 
the causation of his right knee disability.  There is no 
basis in fact and in the evidence on file to conclude that 
the veteran's now postoperative total right knee replacement 
was incurred or aggravated during service, or is in any way 
secondary to or aggravated by his service-connected left 
knee.  


ORDER

Entitlement to service connection for a right knee disorder, 
to include as secondary to a service-connected left knee 
disorder, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


